                        Case 6:18-cv-00064-JRH-BWC Document 25 Filed 11/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  TOBIAS SMITH,

                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 6:18-64

                  OFFICER TALMAGE,

                          Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of November 23, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, and Plaintiff's Complaint is

                    DISMISSED without prejudice for failure to follow this Court's Orders. This civil action stands

                    CLOSED, and Plaintiff is DENIED in forma pauperis status on appeal.




           11/23/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
